Order entered November 26, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01464-CR
                                      No. 05-18-01482-CR

                         MACKENZIE RENE CHESNEY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 401st Judicial District Court
                                  Collin County, Texas
                 Trial Court Cause Nos. 401-81645-2017 & 401-81646-2017

                                            ORDER
       Before the Court is the State’s November 22, 2019 second motion for extension of time

to file its brief. The brief has been tendered with the motion. We GRANT the motion and

ORDER the State’s brief filed as of the date of this order.


                                                      /s/     ROBERT D. BURNS, III
                                                              CHIEF JUSTICE